

Exhibit 10.1


SEPARATION OF EMPLOYMENT AND CONSULTING AGREEMENT


 
THIS SEPARATION OF EMPLOYMENT AND CONSULTING AGREEMENT (“Agreement”) is made and
entered into by Frank G. Paci (“Paci”) and The Pantry, Inc. (the
“Corporation”).  Throughout this Agreement, the Corporation and Paci may be
collectively referred to as “the parties.”


 
Whereas, the Corporation currently employs Paci as Executive Vice President -
Finance and Chief Financial Officer, pursuant to an Amended and Restated
Employment Agreement dated November 20, 2007, as amended by a First Amendment to
Amended and Restated Employment Agreement dated May 2, 2008 (collectively, the
“Employment Agreement”);
 
Whereas, Paci desires to resign from his position as Executive Vice President -
Finance and Chief Financial Officer with the Corporation and simultaneously
enter into this Agreement with the Corporation effective September 26, 2010 (the
“Effective Date”);


 
Whereas, the Corporation desires to obtain from Paci and Paci desires to provide
to the Corporation consulting services from the Effective Date through December
31, 2010; and
 
Whereas, the Corporation and Paci mutually desire to: establish the terms and
conditions of Paci’s post-termination consultancy; terminate their employment
relationship on mutually agreeable terms; and avoid all litigation relating to
the employment relationship and its termination.
 
Now Therefore, in consideration of the above and the mutual promises set forth
below, Paci and the Corporation agree as follows:


 
1. RESIGNATION.  As of the Effective Date, Paci hereby resigns from his position
as Executive Vice President - Finance and Chief Financial Officer of the
Corporation.


 
2. CONSULTANCY.


 
    A.           Consulting Services.  For the period of time commencing on the
Effective Date and ending on December 31, 2010 (the “Consulting Period”), Paci
shall provide such consulting services as may be reasonably requested by the
Corporation upon reasonable notice to Paci and shall report directly to the
Corporation’s President and Chief Executive Officer.  Provided however, no such
consulting services shall be provided during the seven (7) day revocation period
described in Paragraph 10 below.  In performing the consulting services, Paci
agrees to be available for meetings from time to time at the principal executive
offices of the Corporation and elsewhere at such times as may be mutually agreed
upon by the parties and agrees to be available for up to 40 hours per month.
Failure by Paci to comply with this provision shall be grounds for termination
of this Agreement by the Corporation.

 
1

--------------------------------------------------------------------------------

 

 




 
    B.           Consulting Fee.  The Corporation shall pay Paci a consulting
fee in the amount of Eight Thousand and No/100 Dollars ($8,000.00) per full
calendar month during the Consulting Period and a pro-rated portion of such fee
for each partial month during the Consulting Period.  The consulting fee shall
be paid on the last day of the month.  In addition, the Corporation shall also
pay expenses reasonably incurred by Paci in rendering consulting services
hereunder. Paci shall submit monthly invoices for his expenses incurred and the
Corporation shall pay such expenses within thirty (30) days of receipt of the
same.


 
3. INDEPENDENT CONTRACTOR STATUS.  The parties hereby acknowledge and agree that
Paci’s consulting services for the Corporation shall be provided strictly as an
independent contractor.  Nothing in this Agreement shall be construed to render
him an employee, co-venturer, agent, or other representative of the
Corporation.  Paci understands that he must comply with all tax laws applicable
to a self-employed individual, including the filing of any necessary tax returns
and the payment of all income and self-employment taxes.  The Corporation shall
not be required to withhold from payment of the consulting fee any state or
federal income taxes or to make payments for Social Security (FICA) tax,
unemployment insurance, or any other payroll taxes.  The Corporation shall not
be responsible for, and shall not obtain, worker’s compensation insurance,
disability benefits insurance, or unemployment security insurance coverage for
Paci.  Consistent with his duties and obligations under this Agreement, Paci
shall, at all times, maintain sole and exclusive control over the manner and
method by which he performs his services.


 
4. PARTICIPATION IN ANNUAL INCENTIVE PLAN; NO ADDITIONAL
CONSIDERATION. Notwithstanding that Paci will not be an employee of the
Corporation on the date that awards under the Corporation’s Annual Incentive
Plan are granted and paid for fiscal year 2010, Paci shall be eligible for such
award, if any are granted to other participants.


 
Except as set forth in this Agreement, it is agreed and understood that the
Corporation shall not have any obligation to provide Paci at any time in the
future with any payments, benefits, or considerations other than those recited
in this Agreement, or those required by law, other than under the terms of any
benefit plan which provide benefits or payments to former employees according to
their terms.  Paci further agrees and acknowledges that he is owed no additional
payments from the Corporation beyond what may be due to him under this
Agreement.


 
5. RELEASE.  In consideration of the benefits conferred by this Agreement, PACI
(ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER REPRESENTATIVES) RELEASES
CORPORATION AND ITS RELATED PARTIES (DEFINED BELOW) ("RELEASEES") FROM ALL
CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE
RELATING TO HIS EMPLOYMENT WITH CORPORATION, ITS PREDECESSORS, SUBSIDIARIES OR
AFFILIATES OR HIS SEPARATION THEREFROM arising before the execution of this
Agreement, including but not limited to claims:

 
2

--------------------------------------------------------------------------------

 





 
    (i)           for discrimination, harassment or retaliation arising under
federal, state or local laws prohibiting age (including but not limited to
claims under the Age Discrimination in Employment Act of 1967 (ADEA), as
amended), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, harassment or retaliation for protected
activity;
 
    (ii)           for compensation and benefits (including but not limited to
claims under the Employee Retirement Income Security Act of 1974 (ERISA), Fair
Labor Standards Act of 1934 (FLSA), Family and Medical Leave Act of 1993 (FMLA),
all as amended, and similar federal, state, and local laws);
 
    (iii)           under federal, state or local law of any nature whatsoever
(including but not limited to constitutional, statutory, tort, express or
implied contract or other common law); and
 
    (iv)           for attorneys’ fees.


The release of claims set forth in this paragraph does not apply to claims for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies, vested retirement benefits or claims described in
Paragraphs 6 and 7 below.


For purposes of this Agreement, “Related Parties” means the Corporation’s
predecessors, successors, and assigns and its and/or their past, present and
future owners, parents, subsidiaries, affiliates, predecessors, successors,
assigns, officers, directors, employees, employee benefit plans (together with
all plan administrators, trustees, fiduciaries and insurers) and agents.


 
6. AGENCY CHARGES/INVESTIGATIONS.  Nothing in this Agreement shall prohibit Paci
from filing a charge or participating in an investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this Agreement,
Paci waives his right to, and shall not seek or accept, any monetary or other
relief of any nature whatsoever in connection with any such charges,
investigations or proceedings.
 
7. COVENANT NOT TO SUE.  Paci will not sue Releasees on any matters relating to
his employment arising before the execution of this Agreement, including but not
limited to claims under the ADEA, or join as a party with others who may sue
Releasees on any such claims; provided, however, this paragraph will not bar a
challenge under the Older Workers Benefit Protection Act of 1990 (OWBPA) to the
enforceability of the waiver and release of ADEA claims set forth in this
Agreement, claims for workers’ compensation, unemployment or vested retirement
benefits referenced in Paragraph 5 above, or where otherwise prohibited by law.
If Paci does not abide by this paragraph, then he will (i) return all monies
received under this Agreement and Releasees will be relieved of their
obligations hereunder, except to the extent that such return and relief would
result in invalidation of the release set forth above, and (ii) indemnify
Releasees for all expenses they incur in defending the action.

 
3

--------------------------------------------------------------------------------

 





 
8. CORPORATION INFORMATION AND PROPERTY AND CONTINUING OBLIGATIONS.  Paci shall
not at any time after his employment terminates or at any time during the
Consulting Period disclose, use or aid third parties in obtaining or using any
confidential or proprietary information of the Corporation’s nor access or
attempt to access any Corporation computer systems, networks or any resources or
data that resides thereon except as may be necessary to perform his consulting
services hereunder. Confidential or proprietary information is information
relating to the Corporation or any aspect of its business which is not generally
available to the public, the Corporation’s competitors, or other third parties,
or ascertainable through common sense or general business or technical
knowledge.  Nothing in this Agreement shall relieve him from any obligations
under any previously executed confidentiality, proprietary information,
non-competition, or secrecy agreements, including, but not limited to, his
obligations under Section 5, “Competitive Business Activities, Trade Secrets,
Confidential Information and Corporation Property,” of the Employment Agreement.


 
All records, files or other materials maintained by or under the control,
custody or possession of the Corporation or its agents in their capacity as such
shall be and remain the Corporation’s property.  Except as may be necessary to
perform his consulting services hereunder and as agreed to by the parties, Paci
shall: (i) return all of the Corporation’s property including, but not limited
to, credit cards; keys; cell phone; access cards; thumb drive(s), laptop(s),
mobile communications devices and all other computer hardware and software;
records, files, documents, manuals, and other documents in whatever form they
exist, whether electronic, hard copy or otherwise and all copies, notes or
summaries thereof which he created, received or otherwise obtained in connection
with his employment; (ii) permanently delete any Corporation information that
may reside on his personal computer(s) or other devices; and (iii) fully
cooperate with the Corporation in winding up his work and transferring that work
to those individuals designated by the Corporation.


 
9. COOPERATION.  Paci agrees to cooperate fully with the Corporation in
connection with the preparation of its financial statements for its fiscal year
2010, which shall include review and comment on draft financial statements and
Form 10-K.  Paci shall also cooperate fully with the Corporation in the defense
or prosecution of any claims or in connection with any governmental inquiry
related to events or occurrences that existed during the term of his employment,
which shall include making himself available to meet with counsel to prepare for
discovery or trial and be available as a witness on behalf of the Corporation,
at the Corporation’s expense, at mutually agreed times.
 
10. RIGHT TO REVIEW AND REVOKE.  The Corporation delivered this Agreement to
Paci on  August 31, 2010 by hand delivery.  The Corporation desires that Paci
have adequate time and opportunity to review and understand the consequences of
entering into this Agreement.  Accordingly, the Corporation advises him:


 
·  
to consult with his attorney prior to executing it; and,

 
·  
that he has at least 21 days within which to consider it.


 
4

--------------------------------------------------------------------------------

 





 
Paci may not execute this Agreement prior to his last day of employment which is
the Effective Date.  In the event that Paci does not return an executed copy of
this Agreement to Keith Oreson, Senior Vice President - Human Resources at 305
Gregson Drive, Cary, NC 27511 on the Effective Date, this Agreement and the
obligations of the Corporation herein shall become null and void.  Paci may
revoke this Agreement during the seven (7) day period immediately following his
execution of it.  The Agreement will not become effective or enforceable until
the revocation period has expired.  To revoke the Agreement, a written notice of
revocation must be delivered to Keith Oreson at the above address.


 
11. CONFIDENTIALITY AND NONDISPARAGEMENT.  Until this Agreement is publicly
disclosed by the Corporation, Paci shall keep the terms and provisions of this
Agreement confidential, and Paci represents and warrants that since receiving
this Agreement he has not disclosed, and going forward will not disclose, the
terms and conditions of this Agreement to third parties, except as follows:  (i)
he may reveal the terms and provisions of this Agreement to members of his
immediate family or to an attorney whom he may consult for legal advice,
provided that such persons agree to maintain the confidentiality of the
Agreement and (ii) he may disclose the terms and provisions of this Agreement to
the extent such disclosure is required by law.


       Paci represents and warrants that since receiving this Agreement, he (i)
has not made, and going forward will not make, disparaging, defaming or
derogatory remarks about the Corporation or its products, services, business
practices, directors, officers, managers or employees to anyone; nor (ii) taken,
and going forward will not take, any action that may impair the relations
between the Corporation and its employees, shareholders, or similar agents or
that would be detrimental to or interfere with, the Corporation or its business.


 
12. RELEASE OF CONSULTANCY CLAIMS.  Paci and the Corporation covenant and agree
that within ten (10) days following the conclusion of the Consulting Period,
Paci shall execute and not revoke a second release agreement releasing the
Releasees from any and all claims which he has, or may have against the
Releasees from the beginning of Paci’s consultancy with the Corporation through
the date of the release on a form prescribed by the Corporation, which shall be
substantially similar to the release contained in this Agreement, except to
account for any changes in any  of the applicable laws governing these releases.
 
13. OTHER.  Except as expressly provided in this Agreement, this Agreement
supersedes all other understandings and agreements, oral or written, between the
parties and constitutes the sole agreement between the parties with respect to
its subject matter. Each party acknowledges that no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement and no agreement, statement or promise not contained in the Agreement
shall be valid.  No change or modification of this Agreement shall be valid or
binding on the parties unless such change or modification is in writing and is
signed by the parties. Paci’s or the Corporation’s waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the other
party. If a court of competent jurisdiction holds that any provision or sub-part
thereof contained in this Agreement is invalid, illegal or unenforceable, that
invalidity, illegality or unenforceability shall not affect any other provision
in this Agreement.

 
5

--------------------------------------------------------------------------------

 

 
 


 
This Agreement is intended in part, to avoid all litigation relating to Paci’s
employment with the Corporation and his resignation therefrom; therefore, it is
not to be construed as the Corporation’s admission of any liability to him -
liability which the Corporation denies.


 
This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law and the applicable provisions of federal law, including but
not limited to ADEA.


 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.
 
PACI REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT, UNDERSTANDS ITS
CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.

     
/s/Frank G. Paci
 
9/26/2010
 
Frank G. Paci
 
Date
     
THE PANTRY, INC.
         
/s/Terrance M. Marks
 
9/27/2010
 
Terrance M. Marks
President & CEO
 
Date




6